                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

BIGG BURGER, INC.,

             Plaintiff,                          Case No. 2:19-cv-13413
                                                 District Judge Paul D. Borman
v.                                               Magistrate Judge Anthony P. Patti

BIG BURGZS, LLC. and
BILLY OWENS,

           Defendants.
_________________________/

       ORDER GRANTING PLAINTIFF’S EX PARTE MOTION FOR
               SUBSTITUTED SERVICE (ECF No. 7)

      On November 19, 2019, Plaintiff filed a complaint, which alleges that

Defendants are responsible for federal trademark infringement, federal unfair

competition, and unfair and deceptive trade practices under Michigan state law.

Plaintiff seeks various forms of relief. (See ECF No. 1, PageID.9-21.) On

November 20, 2019, the Clerk’s Office issued a summons for each Defendant.

(ECF Nos. 5-6.) Thus, absent an order stating otherwise, Plaintiff has until mid-

February 2020 to effect service upon Defendants. Fed. R. Civ. P. 4(m).

      Currently before the Court is Plaintiff’s ex parte motion for substituted

service, wherein Plaintiff cites Fed. R. Civ. P. 4 and MCR 2.105 and describes

“apparent intentional avoidance of service of summons and complaint[.]” (ECF

No. 7, PageID.47-49.) The motion is supported by the affidavit of Chris Warren,
who describes himself as a “professional Process Server[.]” (ECF No. 8.) Upon

consideration, the motion (ECF No. 7) is GRANTED. Plaintiff may effectuate

service of process upon Defendants by: (a) posting a copy of the Summons and

Complaint, along with a copy of this Order, at the Defendant Big Burgzs restaurant

in Detroit, Michigan: and, (b) mailing a copy of the Summons and Complaint,

along with a copy of this Order, to the same address via U.S. mail.

      IT IS SO ORDERED.


Dated: January 8, 2020                s/Anthony P. Patti
                                      Anthony P. Patti
                                      UNITED STATES MAGISTRATE JUDGE




                                         2
